 Case 19-16690-jkf      Doc 5     Filed 10/28/19 Entered 10/28/19 10:10:51            Desc Main
                                   Document     Page 1 of 2



                              U.S. BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA




IN RE:      FRANK BRANIGAN                     :             CHAPTER 13
                                               :
            Debtor                             :             BANKRUPTCY NO. 19-16690
                                               :

                             MOTION TO IMPOSE THE STAY


       The Debtor requests that the Stay be imposed in the above referenced Chapter 13 Case as

set forth in 11 U.S.C. § 362(c)(4)(B) for the following reasons:

       1.      The Debtor filed this Chapter 13 bankruptcy case on October 28, 2019.

       2.      The Debtor has filed two prior bankruptcy cases that were dismissed within the

last year. The first filing, case number 18-11271, was dismissed on February 27, 2019, and the

second filing, case number 19-15351, was dismissed on September 30, 2019.

       3.      The Debtor’s first filing was dismissed as the Debtor lost his employment, and

due to his sudden decrease in income, was unable to continue his Chapter 13 Plan payments.

       4.      The Debtor’s second filing was dismissed very soon after filing for failure to file

the remaining schedules. The Debtor was unable to produce all necessary documents prior to the

deadline imposed by the court as he was also assisting his father-in-law, who was gravely ill at

the time.

       5.      The Debtor is now receiving a pension of approximately $2,400.00 per month,

and his spouse remains employed and contributing towards the Chapter 13 plan. In addition, the

Debtor and his spouse are now operating a roofing company that provides an additional

$3,000.00 per month in income, and the Debtor’s son is providing an additional $430.00 monthly
 Case 19-16690-jkf      Doc 5     Filed 10/28/19 Entered 10/28/19 10:10:51              Desc Main
                                   Document     Page 2 of 2



contribution to the Debtor.

       6.      Based on the increases in income, the Debtor believes he can complete a Chapter

13 Plan to cure his pre-petition mortgage arrears, while maintaining payments to his mortgage

company outside of the plan.

       7.      In addition, the debtor has retained a third-party to assist in the process of a loan

modification on his mortgage.

       8.      The Debtor requests the Stay be imposed in this filing to prevent the Sheriff Sale

of his home, which is scheduled to take place on Wednesday, October 30, 2019 at 1:00 p.m., in

Montgomery County.

       WHEREFORE, the Debtor requests that this Court will grant the instant Motion

requesting to Impose the Stay pursuant to 11 U.S.C. § 362(c)(4)(B).



                                                              /s/Paul H. Young
                                                              Paul H. Young, Esquire
                                                              Attorney for Debtor
                                                              3554 Hulmeville Rd., Ste. 102
                                                              Bensalem, PA 19020
                                                              (215) 639-5297
                                                              Fax: (215) 639-1344
                                                              support@ymalaw.com
